Title: [Diary entry: 16 December 1786]
From: Washington, George
To: 

 Saturday 16th. Mercury at 28 in the Morning—47 at Noon and 41 at Night. Last Nights frost pretty hard. Day clear, calm, and pleasant for the Season—thawing after the Sun got up a little. Rid to the Plantations at the Ferry, dogue run and Muddy hole—Gathering and husking corn at the two first—Treading out a Stack of Rye at the latter. Received the following acct. of the Corn measured in the Neck by Jno. Fairfax, to day—viz. 42 Barrels from the riverside cut which makes the whole crop stand thus at that Plantation 

Drilled Corn



Cut nearest the Barn
86 1/2


Middle cut
85


Easternmost ditto
24


Common Planting
195 1/2


Cut next the Barn
76


Middle do.
74


River side cut
42


Total
387 1/2

 The Oats made at, and recd. from that Plantation this year are 

Of those drilled between
}
55

 
the rows of drilled Corn


From the point 29 Acres

275


Total

330

 The Wheat sowed here this year, is— 



Bush.


In the field on the River

126


In part of the Middle cut
}
30


Timberlanding field


In all

156


Rye Ditto in field No. 1

50


Eastn. most cut of No. 2

 19


Sowed in all

69

 

Besides the Rye sowed as mentioned
}
Bush.


on the other side, there has been


used by the Negroes

25


Ditto by the Horses

65


Sent to Dogue run

19


brought from other side

69




178

